Citation Nr: 0736664	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from August 1962 to May 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran's reported in-service motorcycle injuries 
were acute and transitory, and continuing disabilities 
involving the knees and hands were not then present.  He has 
not presented competent medical evidence of current left knee 
or bilateral hand disorders.  

2.  There is also no competent evidence which shows that 
osteoarthritis of the right knee was manifested to a 
compensable degree within one year following his separation 
from service, or that any current osteoarthritis of the right 
knee is related to his service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral knee 
disorder, to include arthritis of the right knee, which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran is not shown to have a bilateral hand 
disorder, which was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

In support of his claim for service connection, the veteran 
completed VA Form 21-4176 (Report of Accidental Injury in 
Support of Claim for Compensation or Pension).  He reported 
that in April 1963, he was involved in a motorcycle accident 
in Charleston, South Carolina.  At the time he was on an 
authorized pass to Daytona Beach for his son's birth.  On the 
way back to his ship in Norfolk, Virginia, he stopped at an 
Air Force base to visit his brother-in-law.  The road had 
been repaved and while rounding a curve he ran off the road 
and hit a sign.  He slid on his hands and knees on the 
pavement.  He indicated that he left his bike and took a bus 
back to Norfolk and was treated on board the ship.  

Although there is no documentation of an accident in the 
available service medical records (SMRs), for purposes of 
this decision, the Board presumes the veteran was involved in 
a motorcycle accident as claimed.  However, a fundamental 
element of a claim for service connection is competent 
evidence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court of Appeals for Veterans Claims (Court) 
has noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

left knee and bilateral hand 

In this case the veteran maintains that his left knee and 
bilateral hand disorders had their onset during military 
service as a result of a motorcycle accident.  Because these 
claims involve similar issues and evidence, and as similar 
legal principles apply, the Board will address them in a 
common discussion.  The Board finds however that the primary 
impediment to a grant of service connection for either of 
these claimed disorders is the absence of medical evidence of 
current diagnoses.  

The SMRs are entirely negative for diagnosis, treatment 
complaints involving the hands or knees.  At his May 1964 
separation physical, the veteran did not mention a motorcycle 
accident or associated injuries involving any extremity.  
Thus, it appears that any complaints or injuries he may have 
experienced during service had resolved.  Clinical evaluation 
of all major body systems, to include the lower and upper 
extremities was within normal limits.  Also given the 
opportunity to identify any history or symptoms associated 
with the accident, the veteran reported no pertinent 
complaints at the time of service discharge.  As a result, 
the SMRs militate against a finding that bilateral knee or 
bilateral hand disorders had their initial onset during 
service.  

Likewise the post-service medical records are negative for 
any mention, complaint, treatment or diagnosis referencing 
the hands.  These records show a reference to knee pain in 
2004 with no treatment, clinical findings or diagnosis made 
for the left knee.  

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that he suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  His current 
complaints made during the course of this appeal have not 
been substantiated by objective findings, which essentially 
show no current evidence of left knee or bilateral hand 
disorders.  The overwhelming medical evidence is negative for 
objective clinical findings indicating that the veteran has 
had continuing disabling symptomatology as a result of the 
motorcycle accident during service.  



right knee

The veteran also maintains that his right knee disability had 
its onset during military service.  

As stated previously SMRs are entirely negative for 
complaints, findings or diagnosis pertaining to the right 
knee and as a result, do not show evidence of a chronic 
disease process.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Rather, the medical evidence tends to establish that 
the veteran developed a right knee disability after his 
separation from military service.  

The first post-service evidence of right knee complaints is 
in 2004 and at the time the veteran reported an initial 
injury 20 years prior.  X-rays revealed moderate degenerative 
joint disease of the right knee.  However, this date leaves a 
significant gap between service separation and the initial 
confirmation of the veteran's disability, with no clinical 
support for continued manifestations or symptoms.  Evidence 
of a prolonged period without medical complaint can be 
considered as a factor, along with other factors concerning 
the veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, the examining physician did not 
suggest that it first began during military service, or 
within a year thereafter.  See Hickson, supra.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  


Conclusion

The only other evidence submitted in support of the claim are 
lay statements and the veteran's testimony given at an August 
2006 RO hearing.  He essentially reiterated previously 
submitted information concerning his in-service motorcycle 
accident as well as symptoms consistent with complaints made 
during the course of the appeal.  He gave essentially similar 
testimony at a Travel Board hearing in July 2007.  Afterwards 
he submitted a statement from his brother-in-law who reported 
that he later retrieved the veteran's motorcycle from the 
accident scene.  Although the veteran is competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury.).  Moreover, even assuming the veteran 
sustained some type of injury to his knees and hands, the 
Board can only conclude that such a disease or injury was 
acute and transitory, given that the SMRs note no complaints 
of any of the symptoms that the veteran now reports or any 
description of the type of injury that the veteran now 
details and subsequent post-service medical records are 
negative for complaints, findings or treatment of right knee 
arthritis, until almost 40 years after service.  See Curry v. 
Brown, 7 Vet. App. 59 (1994) (veteran's version of events 
from the past may be of limited credibility and probative 
value in the absence of medical records showing treatment for 
the claimed disorder).  Thus, this contrary evidence 
significantly reduces the probative weight to be assigned to 
the veteran's testimony.  

Also, the Board finds no reason to doubt the accuracy of the 
SMRs, which have been carefully reviewed.  There is no 
indication that the records are incomplete or inaccurate.  As 
noted previously, these records are completely silent with 
respect to any treatment for any significant injury to the 
knees or hands in 1963 or that the veteran was placed on 
light duty as a result of such injuries.  It would appear 
that, if the veteran had in fact been treated for such 
injuries, it would have been documented, and he would have 
reported it to service personnel at discharge.  In this 
respect the Board is not finding or implying that the 
veteran, or any lay party on his behalf, is deliberately or 
consciously misrepresenting his medical history.  Rather, the 
Board concludes that the contemporaneous SMRs are far more 
reliable as to in-service events than is remote memory.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claims; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

The veteran was not diagnosed as having any chronic 
disability during service and there is no evidence of a right 
knee disability for 40 years following his separation from 
service in 1964 which leaves a significant gap between 
service and the initial complaints with no showing of any 
continuity of pertinent symptoms which would suggest a link 
to service.  Regarding the claimed left knee and bilateral 
hand disabilities, there is no diagnosis of record.  For 
these reasons the Board finds that a medical opinion is not 
necessary to decide the claims, in that any such opinion 
could not establish the existence of the claimed service 
incurrence.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters September 2004, November 2004, June 2005 and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for bilateral knee disorder 
is denied.

Entitlement to service connection for bilateral hand disorder 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


